DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on June 8, 2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 8, 2022.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: disease diagnosis modules in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant has disclosed in [0035] that the disease diagnose module would be able to determine the reported 69,000 human diseases due to the different physiological signatures from the sensors. However, the instant specification fails to disclose how the disease diagnose module would be able to determine these 69,000 human diseases. Therefore, it is unclear which embodiments the applicant has possession of as the breadth of the claims would read on all of these diseases, yet the applicant has failed to detail that it has the capability of determining all 69,000 diseases utilizing the machine learning. The applicant broadly talks of how the machine learning systems can be trained and how they can be used to determine these diseases, but fails to disclose a “representative number of species,” which means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. Please refer to MPEP 2163.05(I)(B) for further details.  
Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. As detailed above, the instant specification details utilizing specific machine learning systems to analyze the sensor data in order to diagnose and determine whether a user needs treatment as detailed in the instant specification in [0044]-[0050] and [0086]-[0093], but doesn’t reasonably provide enablement for all and any forms of the machine learning system for the use of determining these 69,000 diseases. (A) The breadth of the claims are written such that the machine learning and disease diagnosis module are capable of detecting all of the  69,000 diseases as detailed by the applicant, which does not appear to be true. (D) The level of one of ordinary skill in the art would not know how to determine any and all  69,000 disease utilizing a basic machine learning system which would require training the machine learning system on each and every disease.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a machine and process (Step 1) without significantly more. The claim(s) recite(s) receiving data from wearable medical sensors (which are not claimed) and utilizing machine learning to detect or track one or more diseases and generate treatment suggestions based on the diagnosis. 
Furthermore, the claimed invention is directed to an abstract idea, specifically to a mental process (Step 2A:Prong 1), without significantly more. Specifically, these steps are merely data gathering and data analysis/evaluation that can be done mentally (using pen/paper) to conclude about whether or not the user has a disease and contemplating treatment. This is nothing more than what doctors do when analyzing data from a patient to determine a problem. 
With regard to Step 2A, Prong 2, this judicial exception is not integrated into a practical application because it is merely directed to the judicial exception of a mental process that is used to diagnoses a patient. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it merely requires data from a sensor (a generic sensor or even previous data) to obtain the necessary data to be processed by “machine learning.” The instant specification even details in the instant specification [0045] that the “Machine learning systems enable computers to think and analyze problems like a human.” Furthermore, it is part of a doctor’s routing and conventional steps for diagnosing and contemplating treatment for a patient, (Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception - see MPEP 2106.05(d) and Berkheimer).
In regards to Step 2B, the claims do not amount to significantly more and the dependent claims do not fix this either. The dependent claims, specifically, appear to further be mere data gathering steps in order to do a mental process of determining a disease or condition of a user and whether or not they need treatment.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 8-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirelman (US 2014/0276130 A1).
Regarding claims 1 and 11, Mirelman discloses a method for general healthcare based on a hierarchical health decision support system (HDSS) configured to monitor physiological signals, diagnose one or more diseases, and suggest treatment based on data received from one or more wearable medical sensors (WMSs) (e.g. Figs. 2 and 3; [0170]), the HDSS comprising: a clinical decision support system comprising a diagnosis engine configured to utilize one or more disease diagnosis modules to generate diagnostic suggestions based on the data received from the WMSs (e.g. [0038]; [0282]), the HDSS being configured with a plurality of tiers to sequentially model general healthcare (e.g. Fig 3:306-314 Levels A-E refer to the different difficulty levels applied to the user’s testing for diagnosis and vary based on the healthcare needs of testing for the user), the plurality of tiers comprising: a health decision support tier configured to utilize one or more machine learning models to detect or track one or more diseases based on physiological signals received from the WMSs (e.g. [0083]; [0189]-[0190] [0218] Fig 3:316/318); a pre-laboratory decision support tier configured to utilize one or more machine learning models to diagnose one or more diseases based on the received physiological signals and background information (e.g. [0083]; [0185]-[0186]; [0218] Fig 3:302/304); and a post-decision support tier configured to generate one or more treatment suggestions based on the diagnosed diseases (e.g. [0191]; [0194]-[0195] Fig 3:320/322).
Regarding claim 2, Mirelman discloses wherein the diagnosis engine comprises a pre-processor (e.g. [0101]; [0180]), a machine learning engine, and a machine learning database (e.g. [0083] While Mirelman doesn’t disclose that it explicitly has a machine learning database that is an inherent property of a system utilizing machine learning methods as the machine must utilize some sort of database and storage in order to learn from the data it is processing).
Regarding claim 8, Mirelman discloses wherein the background information comprises data received from clinical questions, clinical observations, and previous health records (e.g. Fig 3:302 [0143]; [0185]-[0186]; [0192]).
Regarding claims 9 and 15, Mirelman discloses wherein the treatment suggestions comprise one or more of prescription, medication, and lifestyle suggestions (e.g. [0191] the system suggests different training to add to their lifestyle).
Regarding claim 10, Mirelman discloses wherein physiological signals comprises one or more of heart rate (e.g. [0224]), body temperature, respiration rate, blood pressure, electroencephalogram, electrocardiogram (e.g. [0215]), Galvanic skin response, oxygen saturation, blood glucose, and body mass index.
Regarding claim 13, Mirelman discloses wherein the pre-laboratory decision support tier further comprises utilizing electronic health records and disease onset records to determine the background information (e.g. Fig 3:302 [0143]; [0185]-[0186]; [0192]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mirelman in view of Mirelman (US 2017/0007168 A1), hereinafter Mirelman ‘68.
Regarding claim 3, Mirelman is silent regarding wherein the machine learning engine is configured to utilize one or more of a similarity-based machine learning system, a probabilistic machine learning system, an error-based machine learning system, and an ensemble machine learning system. 
However, Mirelman ’68 discloses a method and system for providing diagnosis or prognosis of a disease using body-fixed sensors wherein the machine learning engine is configured to utilize one or more of a similarity-based machine learning system, a probabilistic machine learning system, an error-based machine learning system, and an ensemble machine learning system (e.g. [0168]; claim 70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system and method of Mirelman to incorporate the teachings of Mirelman ’68 wherein the machine learning engine is configured to utilize one or more of a similarity-based machine learning system, a probabilistic machine learning system, an error-based machine learning system, and an ensemble machine learning system for the purpose of utilizing a known machine learning system that is utilized for diagnosing a disease utilizing physiological sensors.
Regarding claim 4, modified Mirelman discloses wherein the machine learning engine is configured to utilize one or more of Naïve Bayes, Bayes network, k-nearest neighbor, best-first decision tree, J48 decision table, support vector machine (SVM), and multilayer perceptron (e.g. Mirelman ’68: [0168]; claim 70).
Regarding claim 5, modified Mirelman discloses wherein the machine learning engine is configured to utilize one or more Stacker, AdaBoost, Decorate, Bagger, Random tree, and Random forest (e.g. Mirelman ’68: [0168]; claim 70).
Regarding claim 6, modified Mirelman discloses wherein the plurality of tiers further comprises a post-laboratory decision support tier configured to utilize one or more machine learning models to diagnose one or more diseases based on the received physiological signals and laboratory information (e.g. Mirelman ’68: [0168]; claim 70 Mirelman: [0131]-[0132]; [0152]; [0155]; [0171]; [0204]-[0205]).
Regarding claim 7, modified Mirelman discloses wherein the laboratory information comprises data received from one or more laboratory tests performed based on a specific disease candidate (e.g. Mirelman: specifically [0204]-[0205] but also [0131]-[0132]; [0152]; [0155]; [0171];).
Regarding claim 12, modified Mirelman discloses wherein the health decision support tier further comprises: selection of target physiological signals (e.g. Mirelman: [0070]; [0096]-[0098]); matching of the target physiological signals with their WMSs (e.g. Mirelman:  [0070]; [0120]); pre-processing of the target physiological signals for the machine learning models (e.g. Mirelman: [0079]; [0083]; [0120]; [0134]); diagnostic decision-making through the machine learning models (e.g. Mirelman: [0083]; [0087]-[0091] Mirelman ’68: [0168]; claim 70); obtaining disease signatures of target diseases (e.g. Mirelman: [0087]-[0091]); and responding according to the decisions (e.g. Mirelman: [0088]).
Regarding claim 14, modified Mirelman discloses wherein the plurality of tiers further comprises a post-laboratory decision support tier configured to utilize one or more machine learning models to diagnose one or more diseases based on the received physiological signals and laboratory information, the laboratory information comprising data received from one or more laboratory tests performed based on a specific disease candidate (e.g. Mirelman: Fig 3:320/322 [0189]-[0191] Mirelman ’68: [0168]; claim 70).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jessandra Hough									July 8, 2022
/J.F.H./Examiner, Art Unit 3792            

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792